DECISION
*111Done in open Court this 18th day of November, 2016.
DATED this 8th day of December, 2016.
On August 22, 2016, the Court revoked the Defendant’s deferred sentence and sentenced him to a commitment to the Montana Department of Corrections for a period of ten (10) years with five (5) years suspended, for the offense of Aggravated Assault, a Felony, in violation of §§45-5-202, 46-1-401, and 46-18-221, MCA. The Court granted the Defendant credit in the amount of 122 days time served by reason of prior incarceration. The Court ordered the Defendant pay restitution in the amount of $28,200.00 + 10% administration fee. It was ordered that during the period of time sentence is suspended, Defendant is subject to the conditions set forth by the Department of Corrections as well as the terms and conditions of probation imposed in the Judgment of August 22, 2016.
On November 18, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present having been transported from START and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.